PER CURIAM.
The court below, in passing upon the questions involved in this writ of error, filed two opinions — the first on December 21, 1903, the. second on January 25, 1905 — which are reported in 137 Fed., at pages 198 and 222, respectively. All of the questions raised by the assignments of error were fully, considered in said opinions, and numerous pertinent authorities were cited therein. After a thorough examination of the record, and due consideration of the arguments of counsel, we find that the conclusions reached by the court below are sound. Concurring in said opinions, we find it unnecessary to' file another.
There being.no error in the judgment of the court below, the same is affirmed.